Order entered February 13, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00071-CV

                             LUCIEN B. CROSLAND, Appellant

                                               V.

                           RODNEY J. ROHRICH, M.D., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06381

                                           ORDER
       Before the Court is appellant’s February 12, 2015, unopposed motion for extension of

time to file appellant’s brief. Appellant asks this Court to extend his filing deadline for thirty

days. Because this case is accelerated, we GRANT the motion to the extent we allow appellant

an additional twenty days to file his brief. See TEX. R. APP. P. 38.6(a). We ORDER appellant file

his brief no later than March 17, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE